Citation Nr: 0901939	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial disability rating for the 
veteran's service-connected post-operative esophageal cancer, 
currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.  


FINDING OF FACT

The veteran's post-operative esophageal cancer does not 
result in moderate impairment manifested by less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  


CONCLUSION OF LAW

The requirements for an initial disability rating for post-
operative esophageal cancer in excess of 20 percent have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 
C.F.R § 3.159, 4.7, 4.114, Diagnostic Codes 7308, 7343 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The veteran's post-operative esophageal cancer claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  It appears that he was 
advised of the basic elements of VCAA by letter in November 
2005 in connection with the service connection claim.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  At any rate, the veteran was 
informed by letter in September 2008 of the manner of 
establishing a disability rating and effective date.  This 
letter was followed by a supplemental statement of the case 
in September 2008.  The Board is unable to find any resulting 
prejudice to the veteran as a result of any VCAA notice 
deficiency.  

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, VA examination reports, private treatment 
records, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in March 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Analysis

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative esophageal 
cancer warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected post-operative esophageal 
cancer has been rated by the RO under the provisions of 
Diagnostic Codes 7343 and 7308.  38 C.F.R. § 4.114, 
Diagnostic Codes 7308, 7343. Under these regulatory 
provisions:

A rating of 100 percent shall continue beyond the cessation 
of any surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based on that or any subsequent examination shall 
be subject to the provisions of § 3.105(e) of this chapter.  
If there has been no local recurrence or metastasis, rate on 
residuals.  38 C.F.R. § 4.114, Diagnostic Code 7343 Note.



For postgastrectomy syndromes:

A disability rating of 60 percent is warranted when severe; 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with mal-nutrition and anemia,

A disability rating of 40 percent is warranted when moderate; 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss,

A disability rating of 20 percent is warranted when mild; 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.   38 C.F.R. § 4.114, Diagnostic Code 7308.

Factual Background

The veteran underwent chemo-radiation treatment for 
esophageal cancer prior to an esophagogastrectomy in June 
2002.  

In April 2005, the veteran's private physician reported no 
relapse of the cancer resulting in complete remission.  The 
veteran's swallowing function remained intact.  An April 2005 
PET/CT tumor imaging of the whole body showed gastric pull-
up, hyperinflation, minimal lung scars, fissure thickening, 
and coronary calcifications.  It also showed stigmata of 
esophagectomy and pull up, surgical stigmata in the left 
upper abdomen, renal cysts, kidney cyst, prostate 
calcifications, and bowel fluid.  

In February 2006, the veteran noted no significant weight 
loss.  Between February 2006 and December 2006, the veteran 
lost a total of 11 lbs, dropping from 154 lbs. to 143 lbs.  
The veteran did however also gain weight before and after 
that time period.   

A July 2006 report showed occasional heartburn and diarrhea.  
The veteran suffered mild chronic gastritis.  He did not show 
any signs of dysphagia. 

In December 2006, the veteran complained of diarrhea and 
weight loss.  He reported that the diarrhea occurred twice 
per day and was preceded by cramps and flatulence.  He 
controlled the problem with Imodium.  The examiner desired to 
rule out malabsorption due to chemo, endogenous relative, 
lactase deficiency, or mechanical s/p colonic reversal.  At 
his January 2007 examination, the veteran reported loosely 
formed stools more than once per day.  However, the examiner 
commented that the diarrhea was new, first described in 
December 2006.  After a change in medication, the veteran's 
diarrhea reportedly improved.  

In July 2007, the veteran showed neither weight loss nor 
appetite loss.  He suffered no night sweats or fevers and his 
private physician deemed him cured of his cancer.

The veteran was afforded a VA examination in March 2008.  At 
that time, the veteran suffered diarrhea every two weeks with 
mild abdominal discomfort.  He experienced no GI bleeding, 
nausea, vomiting, difficulty swallowing, or nocturnal 
regurgitation.  The cancer had not returned.  He reported no 
change in diet and his weight remained stable at 150 lbs.

Increased Rating Analysis

As there has been no local recurrence of the veteran's 
cancer, the Board must rate on residuals.  The residuals of 
esophagogastrectomy fall under Diagnostic Code 7308 
Postgastrectomy syndromes.  To meet the criteria for a higher 
disability evaluation, the veteran's symptoms must result in 
moderate impairment with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  

In July 2006, the veteran reported occasional diarrhea.  In 
December 2006, the veteran complained of diarrhea two times 
per day preceded by episodes of cramps and flatulence.  At a 
January 2007 examination, the veteran reported loosely formed 
stools occurring more than once per day.  In March 2008, 
diarrhea occurred once every two weeks.  Although the veteran 
regularly complained of diarrhea, problem  generally occurred 
every two weeks, and not frequently.  

In February 2006, the veteran reported that he had 
experienced no significant weight loss.  He was 154 lbs. at 
that time.  His weight then dropped to 143 lbs. by December 
2006.  After that examination he proceeded to gain a few 
pounds to reach 147 lbs. by January 2007.  At the March 2008 
VA examination, the veteran reported that his weight remained 
stable at 150 lbs.  The evidence generally reflects a steady 
weight.  The veteran's weight did fluctuate from a low of 143 
lbs. to a high of 154 lbs., but all weight change occurred 
gradually and included  both gain and loss over the period of 
time on appeal.   

The veteran has also experienced occasional heartburn and 
mild chronic gastritis as reported in July 2006.  In March 
2008, he reported mild abdominal discomfort.  None of these 
were specifically reported as occurring after meals or on a 
frequent basis. 

According to the March 2008 examination report, the veteran 
experienced no GI bleeding, nausea, vomiting, difficulty 
swallowing, or nocturnal regurgitation.  He did not have to 
change his diet, except that he avoided hot peppers.  The 
reports failed to show any circulatory symptoms related to 
his post-operative esophageal cancer.

After reviewing the totality of the pertinent evidence, the 
Board is unable to find that the disability results in 
moderate impairment with characteristic circulatory symptoms 
after meals with diarrhea and weight loss.  The veteran has 
reported some diarrhea, but it appears to have resolved with 
change in medication.  Moreover, although the veteran's 
weight has fluctuated somewhat, the deviation in weight loss 
has been less than 10 percent.  It appears that his weight is 
now steady.

Overall, the veteran's disability falls within the regulatory 
criteria for a 20 percent disability rating.  The disability 
picture is basically shown to be mild with infrequent 
episodes of epigastric distress.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent disabling is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


